                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    LOLITA DUGLAS,
                            Plaintiff                              CIVIL ACTION

                     v.

    AVENUE OF THE ARTS DENTAL et al.,                              No. 21-2145
                   Defendants


                                           MEMORANDUM

     PRATTER,   J.                                                                        MAY24,2021

            On May 10, 2021, the Clerk of Court docketed a one-page emailed letter from Lolita

    Duglas. (ECF No. 1.) Although this letter is deficient as a complaint in a civil action in a number

    of respects, in an abundance of caution, the Clerk of Court treated this letter as a Complaint, and

    opened a civil action. In the normal course the matter came to the undersigned for review.

    However, it is not clear to the Court that Ms. Duglas, by emailing the letter, intended to initiate a

    federal lawsuit. Because proceeding in this manner could have consequences Ms. Duglas did not
.
    intend when she mailed the letter, the Court will require further filings from her as detailed in the

    accompanying Order, consistent with the Federal Rules of Civil Procedure and relevant statutes.

            Ms. Duglas states that she was denied dental treatment from Avenue of the Arts Dental and

    Mark Hoang, DMD. She alleges no other facts showing she is entitled to relief on a legal claim

    within this Court's jurisdiction. Ms. Duglas 's letter fails to meet the requirements of the Federal

    Rules of Civil Procedure and the applicable federal civil rights statutes, and therefore cannot

    proceed in its present form.        Specifically, Ms. Duglas's letter does not comply with the

    requirements of Federal Rules of Civil Procedure 8 and 10. To conform to Rule 8, a pleading must

    contain a short and plain statement showing that the plaintiff is entitled to relief. See Travaline v.



                                                      1
 US. Supreme Court, 424 F. App'x 78, 79 (3d Cir. 2011) ("Rule 8 of the Federal Rules of Civil

Procedure requires that a complaint contain 'a short and plain statement of the claim showing that

the pleader is entitled to relief,' and 'a demand for the relief sought."') (quoting Fed. R. Civ. P.

8(a)(2), (3)); see also id. ("Each averment must be 'simple, concise, and direct."') (quoting Fed.

R. Civ. P. 8(d)(l)). "This standard operates in tandem with that of Rule 10," which requires that

a pleading contain a caption with the Court's name and the names of the parties, and that claims

be listed in numbered paragraphs. Fabian v. St. Mary's Medical Center, No. 16-cv-4741 2017

WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (citing Fed. R. Civ. P. IO(b)). Ms. Duglas's letter

does not allege any legal basis for a federal claim and does not set forth facts or claims in numbered

paragraphs.

        The Complaint was also submitted without a handwritten signature. Rule l l(a) of the

Federal Rules of Civil Procedure provides that "[e ]very pleading, written motion, and other paper

must be signed by at least one attorney ofrecord in the attorney's name - or by a party personally

if the party is unrepresented." Fed. R. Civ. P. 1 l(a). The United States Supreme Court has
                       I



interpreted Rule 1 l(a) to require "as it did in John Hancock's day, a name handwritten (or a mark

handplaced)." See Syville v. New York City ofNew York, Civ. A. No. 20-0570, 2020 WL 2614705,

at *1 (S.D.N.Y. May 15, 2020) (citing Becker v. Montgomery, 532 U.S. 757, 764 (2001)).

        Moreover, all parties instituting a civil action in a district court must pay a filing fee of

$350 and an administrative fee of $52. See 28 U.S.C. §§ 1914(a), (b) (Judicial Conference

Schedule of Fees, D_istrict Court Misc. Fee Schedule, § 14). However, the additional fee does not

apply to persons granted leave to proceed in formapauperis. An action may proceed despite a

plaintiffs failure to prepay the entire fee only if she is granted leave to proceed in forma pauperis




                                                 2
under 28 U.S.C. § 1915(a). Here, Ms. Duglas did not pay the required filing fee or seek leave to

proceed in for ma pauperis.

       For the foregoing reasons, the Court will order Ms. Duglas to remedy these errors with her

complaint. An appropriate Order follows.




                                                               ATES DISTRICT JUDGE




                                              3
